                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                               EASTERN DIVISION



LONNIE LAND,                               No. ED CV 18-2680-SJO (DFM)

          Petitioner,                      Order Accepting Report and
                                           Recommendation of United States
             v.                            Magistrate Judge

RALPH DIAZ, Secretary,

          Respondent.



      Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Report and Recommendation of the United
States Magistrate Judge. Petitioner did not file any objections by the deadline.
The Court accepts the report, findings, and recommendations of the Magistrate
Judge.
      IT IS THEREFORE ORDERED that Judgment be entered dismissing
the Petition with prejudice.


Date: 10/10/19                              ___________________________
                                            S. JAMES OTERO
                                            United States District Judge
